        Case 1:16-cv-01647-RTH Document 114 Filed 04/06/21 Page 1 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                               )
 MYNETTE TECHNOLOGIES, INC.                    )
 and STEVEN M. COLBY,                          )
                                               )
               Plaintiffs,                     )
                                               )
 v.                                            )
                                               )        Case No. 16-cv-01647-RTH
 THE UNITED STATES,                            )
                                               )        Judge Ryan T. Holte
               Defendant,                      )
                                               )
 and                                           )
                                               )
 GEMALTO, INC. and IDEMIA IDENTITY             )
 & SECURITY USA LLC,                           )
                                               )
               Intervenor-Defendants.          )
                                               )

                    JOINT MOTION TO AMEND CASE SCHEDULE

       Plaintiffs Mynette Technologies, Inc. and Steven M. Colby (collectively, “Mynette”),

Defendant, the United States (“the Government”), and Intervenor-Defendants Gemalto, Inc.

(“Gemalto”) and Idemia Identity and Security USA LLC (“Idemia”) (collectively, “the Parties”)

respectfully submit this Joint Motion to Amend Case Schedule.

       The Parties have jointly agreed upon the following amended schedule for consideration by

the Court, and respectfully move the court to adopt this case schedule. The Parties submit that

good cause exists for this proposed schedule amendment. The Parties have noticed numerous party

and non-party depositions and conducted some of these depositions, and the deadlines proposed

herein will allow the parties to complete the remaining depositions while accommodating the

schedule of counsel and the witnesses. Additionally, the Government has learned that certain

documents requested from the Department of Homeland Security implicate “sensitive



                                             -1-
         Case 1:16-cv-01647-RTH Document 114 Filed 04/06/21 Page 2 of 4




information” requiring additional and time-consuming security and confidentiality protocols,

which must be followed before these documents can be produced. Additionally, because the

witnesses being deposed in this case are located across the country and in some cases overseas,

the parties submit that global health concerns surrounding the COVID-19 pandemic present an

additional reason to extend the present case schedule.          Given the continued uncertainty

surrounding the COVID-19 pandemic at this time, the Parties reserve the right to seek further

extensions under the schedule if appropriate.

       Accordingly, for the reasons set forth herein, the parties respectfully request that the Court

adopt the following schedule:


              Event                        Proposed Date                     Current Date

 Close of fact discovery,
 including for damages-related
 fact discovery.

 The Parties have agreed that no
 new discovery requests will be             May 28, 2021                    March 12, 2021
 served. Previously noticed
 depositions are permitted and
 the parties may follow up on
 previously propounded
 discovery requests.
 RCFC 26(a)(2)(A) disclosure
 of experts and CVs (except for                 June 18th                    April 2, 2021
 damages)
 Exchange of RCFC 26(a)(2)(B)
 opening expert reports on
 issues upon which the parties             August 27, 2021                   June 11, 2021
 carry the burden of proof
 (except for damages)
 Exchange of RCFC 26(a)(2)(B)
 responsive expert reports                 October 8, 2021                   July 23, 2021
 (except for damages)




                                                -2-
         Case 1:16-cv-01647-RTH Document 114 Filed 04/06/21 Page 3 of 4




              Event                Proposed Date                    Current Date


 Close of expert discovery (for
                                  October 26, 2021                 August 10, 2021
 all issues other than damages)

 Deadline for Dispositive
                                  December 14, 2021               September 21, 2021
 Motions Under RCFC 56

 Deadline for Responses to
                                   January 18, 2022                October 19, 2021
 Dispositive Motions

 Deadline for Replies to
                                   February 1, 2022               November 2, 2021
 Dispositive Motions

 Pretrial Conference                   Not Set                          Not Set


 Trial on liability (10 days)          Not Set                          Not Set



Respectfully submitted,
                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General
 By:    /s/ Robert J. Yorio
 Robert J. Yorio
 CARR & FERRELL LLP                          GARY L. HAUSKEN
 120 Constitution Drive                      Director
 Menlo Park, California 94025
 Telephone:     (650) 812-3400                /s/ Michel E. Souaya
 Facsimile:     (650) 812-3444               MICHEL E. SOUAYA
 Email: yorio@carrferrell.com                Commercial Litigation Branch
                                             Civil Division
 Counsel for Plaintiffs,                     Department of Justice
 Mynette Technologies, Inc. and              Washington, D.C. 20530
 Steven M. Colby                             michel.e.souaya@usdoj.gov
                                             Telephone: (202) 307-0334
 April 6, 2021
                                             Of Counsel:
                                             CONRAD J. DeWITTE, JR.
                                             Department of Justice

                                             COUNSEL FOR THE DEFENDANT,
                                             THE UNITED STATES


                                       -3-
Case 1:16-cv-01647-RTH Document 114 Filed 04/06/21 Page 4 of 4




                                   April 6, 2021


                                   By:    /s/ Edward D. Johnson
                                   Edward D. Johnson
                                   MAYER BROWN LLP
                                   Two Palo Alto Square, Suite 300
                                   3000 El Camino Real,
                                   Palo Alto, California 94306
                                   Telephone:     (650) 331-2000
                                   Email: wjohnson@mayerbrown.com

                                   Counsel for Third-Party Defendant,
                                   Gemalto, Inc.

                                   April 6, 2021


                               By:        /s/ Richard L. Brophy
                               Richard L. Brophy
                               ARMSTRONG TEASDALE LLP
                               7700 Forsyth Blvd., Suite 1800
                               St. Louis, Missouri 63105
                               Telephone: (314) 621-5070
                               Email: rbrophy@atllp.com

                               Counsel for Third-Party Defendant,
                               Idemia Identity & Security USA LLC

                               April 6, 2021




                             -4-
